Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including:
(Claim 1) A connector assembly comprising a first connector and a second connector, wherein: the first connector and the second connector are shiftable from a separated state to a preliminary mated state by moving the first connector downward with respect to the second connector in an up-down direction; the first connector and the second connector are shiftable from the preliminary mated state to the separated state by moving the first connector upward with respect to the second connector in the up-down direction; the first connector and the second connector are shiftable from the preliminary mated state to a final mated state by moving the first connector forward with respect to the second connector in a front-rear direction perpendicular to the up-down direction; the first connector and the second connector are shiftable from the final mated state to the preliminary mated state by moving the first connector rearward with respect to the second connector in the front-rear direction; the first connector comprises at least one first contact and a first housing which holds the first contact; the first contact has a first contact point; the first housing is provided with a first accommodation portion and a first receiving portion; the first contact point is located in the first accommodation portion; the first housing has a first end wall which is located downward of the first accommodation portion in the up-down direction; Preliminary AmendmentPage 13 Serial Number:when viewed from beneath along the up-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         02/11/2022